Concurring Opinion by
Me. Justice Robeets:
In my view this case presents little difficulty. We held most recently in Arrott Estate, 421 Pa. 275, 217 A. 2d 741 (1966) that the 1947 Principal and Income Act could and should be applied to trusts created before its adoption. That legislation clearly provides that all stock dividends shall be deemed principal, a legislative directive which accords with Mr. Hallowell’s expressed intention. Thus, since the Legislature has told us that during the period these dividends accrued, i.e., during the period prior to the 1963 amendments to the Principal and Income Act, all stock dividends are to be deemed principal, obviously a direction by the settlor to accumulate these dividends as part of principal does not violate the Statute Against Accumulations.